390 F.2d 660
ROLLINS CONSTRUCTION COMPANY, Appellant,v.Walter A. HOFFMAN, Jr., Trustee in Bankruptcy in the Matter of La Venir, Inc., Bankrupt, Appellee.
No. 25131.
United States Court of Appeals Fifth Circuit.
March 7, 1968.

Montague Rosenberg, Fort Lauderdale, Fla., for appellant.
John L. Britton, Fort Lauderdale, Fla., Feibelman, Friedman, Hyman & Britton, Miami, Fla., for appellee.
Before BROWN, Chief Judge, CLAYTON, Circuit Judge, and McRAE, District Judge.
PER CURIAM:


1
The sole question presented is the timeliness, under § 39c of the Bankruptcy Act, 11 U.S.C.A. § 67(c), of a petition for review of an order of a referee in bankruptcy. On the basis of St. Regis Paper Co. v. Jackson, 5 Cir., 1966, 369 F.2d 136, the Court directs from the bench the entry of an order of affirmance.


2
Affirmed.